Citation Nr: 1704981	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  06-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that hearing is associated with the claims file.

In a September 2011 decision, the Board granted an initial disability rating of 70 percent for PTSD, and determined that the issue of entitlement to a TDIU was not raised by the record.  The Veteran appealed the Board's determination that TDIU was not raised by the record to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2012, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR) which concluded that the Board failed to provide sufficient reasons and bases for its conclusion that the issue of entitlement to a TDIU was not raised by the record.  In a February 2013 Remand, the Board found that the issue of entitlement to a TDIU was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claim to the RO to provide the Veteran with a hearing before the Board.  In August 2013, the Board remanded the claim for additional development.  The claim is now returned to the Board for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for entitlement to a TDIU was raised in conjunction with his appeal of the initial disability rating assigned for his PTSD.  The Veteran is assigned a 70 percent disability rating for PTSD, effective June 27, 2005.  This is his only service-connected disability.  As the Veteran meets the preliminary schedular requirements for an award of TDIU pursuant to 38 C.F.R. § 4.16(a), the next inquiry is whether the Veteran has been unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD from June 27, 2005.

The evidence of record reflects that the Veteran has been employed in some capacity for the entire appeal period.  He maintains his own business in furniture upholstery and also works part-time as a pastor in a local church.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). 

"Substantially gainful occupation" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the veteran is unemployed or has difficulty finding employment.  For purposes of adjudicating entitlement to TDIU, "marginal employment" shall not be considered substantially gainful occupation, and shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  It may also be held to exist, on a facts found basis (which includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.; see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (holding that factors to be considered in determining whether employment is marginal include 1) prior work history and earnings compared with the present, including a marked reduction in earnings; 2) the established wage for a particular type of job in the community; 3) the opportunity for employment in the community; 4) the type of disability in relation to the work for which the veteran is qualified by experience, education, and training). 

The Board finds that the evidence, as discussed above, at a minimum, raises the issue of whether the Veteran was engaged in a substantially gainful occupation, to include the question of whether his employment was marginal.  However, the evidence is inconsistent and unclear as to the Veteran's income during the appeal period.  For instance, the Veteran submitted a Social Security Earnings History report for the years 2005 through 2012.  The report shows that the Veteran reported $7,839.99 of income in 2005; $9,424.00 of income in 2006; $14,138.00 of income in 2007; $22,466.00 of income in 2008; $29,383.00 of income in 2009; $5,925.00 of income in 2010; $4,219.00 of income in 2011; and $2,906.00 of income in 2012.  This would place the Veteran below the poverty threshold for the years 2005, 2006, 2010, 2011, and 2012, but not for the years 2007, 2008, or 2009.  However, in his TDIU application, dated November 2012, the Veteran reported a total earned income for the prior 12 months as $26,000.00, substantially above the poverty threshold, and in direct contradiction to his reported Social Security earnings for that year.  Additionally, during the Veteran's May 2013 hearing before the Board, he reported that his annual salary as a minister was $22,000.00, also in opposition to the reported Social Security earnings.  

Accordingly, the RO should contact the Veteran and request that he submit a detailed statement regarding his annual income for the years 2005 through the present, with appropriate documentation in support of this statement.  The Board also requests that the Veteran explain the inconsistencies in the Social Security earnings report and his statements of record, detailed above.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit information regarding his employment and earning history for the period from 2005 through the present, specifically stating the income received for each position held and the cumulative income for each year.  Specifically, the AOJ should ask for information regarding his employer(s), including the name and address for the church in which he works as a pastor, the average number of hours worked at each job, and his annual income in each position (noting any significant changes in income).  Also request that the Veteran explain any inconsistencies between the reported income and the Social Security Earnings History report.  Indicate to the Veteran that not responding will hamper VA's attempts to fairly and fully adjudicate his claim and may go against his claim as the duty to assist is a "two-way street."  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

2.  The RO should then attempt to verify with the Veteran's previous employers, including the church in which he works as a pastor, any information provided concerning his past employment history.

3.  After completion of the above, and any other development deemed necessary, review the record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




